Title: To James Madison from Isaac Cox Barnet, 11 September 1808
From: Barnet, Isaac Cox
To: Madison, James



Sir
American Consulate, Havre Sept. 11th. 1808.

By Mr. Baker, I sent the Succeeding numbers of the Bulletins I transmitted by Lieutt. Lewis in the Osage which, with the Letter I then had the honor of addressing to you, I hope went Safe to hand.  Mr. Skipwith has been so good as to take charge of the last number.  It contains, among other things, some new views upon Canalling that may not be uninteresting at the present time.  Should these papers be found worthy of notice, I hope to be favoured with your instructions to continue the Subscription of 36# for the next year.
My desire to be in the way of being useful at my Post, and the Satisfaction it gives me to See my friend & Colleague Mr. Skipwith, Safe on board the Vessel that is to carry him to our happy country, were the only inducements to my present journey hither, and as both objects will be answered when the Hope shall have Sailed, I Shall return to Paris.
I have not thought it necessary to commission any one to represent me here, but my Correspondent never fails to keep me advised of every thing interesting to America that occurs at this place.
The Schooner Hope was received by the Maritime Prefect (Mr. Lescallier) with an appearance of great welcome and not a single difficulty has been made either in relation to the Vessel or her Passengers by any of the Authorities of this Port.
Captn. Thos. Watson, of New York, & his Mate, Mr. Palmer, late of the Ship Mercury, carried into Dieppe and Condemned, and Captn. Caleb Hopkins of the Victory, seized at Cherbourg last September and Since Condemned, have obtained a Passage in this Dispatch Vessel.  I understand that his Cabin Boy is also with him (Cap: H’s).  I enclose a memoir drawn up in behalf of this unfortunate man, which exhibits the Singular and iniquitous circumstances that have caused the condemnation of his Ship & Cargo.  Permit me to refer to it. I have the honor to be, very respectfully, Sir Your most obedient & very humble Servant

I. Cox Barnet

